

EXHIBIT 10.2


CLOUDERA BONUS PLAN – 2019 PERFORMANCE METRICS


Below is a summary of the performance metrics applicable under the Cloudera
Bonus Plan – Executive Officers and Leadership Team (the “Bonus Plan”) for
fiscal year 2019 (the “2019 Performance Metrics”):


Pursuant to the 2019 Performance Metrics, the Bonus Plan provides each
participant with the opportunity to earn an annual cash bonus that is paid based
on the achievement of the performance level for each of bookings, revenue and
operating cash flow for fiscal year 2019. Each of these performance metrics
receives a different weight when the bonus attainment is calculated. All cash
bonuses will be subject to threshold performance in each performance metric, and
each of the performance metrics is measured independently of the other.


The amount of annual bonus earned depends on whether Cloudera achieves the
performance level for the applicable performance metric in its annual operating
plan. For fiscal year 2019, in determining the actual bonus amount earned, the
bookings metric is weighted at 50%, the revenue metric is weighted at 20% and
the operating cash flow metric is weighted at 30%. If performance for a
particular metric is achieved at target under the operating plan, the bonus for
that metric is paid out at target based on its percentage weight. Over
performance relative to plan of 120%, 115% or 150% for bookings, revenue or
operating cash flow, respectively, would result in increased bonus payment of up
to 50% for that particular weighted metric.


The target annual bonus amount for each participating named executive officer is
set forth in the table below. The annual cash bonus for each named executive
officer will be equal to (1) the applicable target annual bonus amount
multiplied by (2) the percentage achievement applicable to the weighted
combination of those metrics identified above as achieved by Cloudera in fiscal
2019. The Board of Directors retains discretion to modify the actual bonus
payment based on a number of factors, including individual performance.








Named Executive Officer
Target Annual Bonus
Amount($)
Thomas J. Reilly, Chief Executive Officer
425,000
Jim Frankola, Chief Financial Officer
252,000
Michael A. Olson, Chief Strategy Officer
142,000





